Execution Version Exhibit FIRST AMENDMENT TO SENIOR SECURED REVOLVING CREDIT AGREEMENT THIS FIRST AMENDMENT TO SENIOR SECURED REVOLVING CREDIT AGREEMENT (this “Amendment”) is effective as of this 15th day of June, 2009 (“Effective Date”), by and between Advance Display Technologies, Inc., a Colorado corporation (the “Borrower”) and DeGeorge Holdings Three LLC, a Delaware limited liability company (the “Lender”). RECITALS WHEREAS, on November 6, 2008, Borrower and Lender entered into that certain Senior
